Citation Nr: 1035025	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-10 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a prostate disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to May 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In May 2008, the Veteran testified at a Travel Board 
hearing before the undersigned; a transcript of that hearing is 
of record.  In a December 2008 decision, the Board denied the 
Veteran's claims seeking service connection for hypothyroidism 
and hypertensive vascular disease, to include as secondary to the 
service-connected diabetes mellitus; these matters are no longer 
on appeal.  At the same time, the Board remanded the claim 
seeking service connection for a prostate disorder and that is 
the only matter currently before the Board. 

The Veteran also submitted evidence pertinent to the claims on 
appeal at his May 2008 hearing.  This evidence was accompanied by 
a waiver of RO consideration. Thus, the Board will consider the 
claims on the merits.    38 C.F.R. § 20.1304 (2009).

The issue of service connection for post traumatic stress 
disorder has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

The Veteran's prostate disorder is not related to active military 
service.  





CONCLUSION OF LAW

The criteria for service connection for a prostate disorder have 
not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim. 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
this claim for increase, and what the evidence in the claims file 
shows, or fails to show, with respect to the claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In this case, the Veteran has primarily asserted that his 
prostate problems began in service.  He indicated that after he 
left service, every few years he would come down with a urinary 
problem that would go away in 5 to 6 weeks.  He indicated that it 
reached a point where he did not seek treatment because he knew 
that in 5 to 6 weeks the problem would get better on its own.  He 
eventually needed to see a doctor sometime in the 1980's.  He 
believes that his current prostate problems are related to his 
urethral problems that began in service.  

The Veteran's service treatment records (STR's) show that in 
August, September, and November 1969 he was seen for complaints 
of recurrent urethral discharge.  He was diagnosed with non-
specific urethritis.  The Board notes that during his April 2009 
VA examination, he alleged that he had multiple other episodes of 
urethritis in the military in which documentation appeared to be 
missing.  He reported that he was treated in early 1968 and while 
he was in Vietnam between May 1968 and May 1969 for which he was 
prescribed antibiotics.  He indicated that these missing records 
were burned in an explosion.  To support his assertion, in July 
2010 he submitted correspondence that showed there was a delay in 
recommending him for an award due to the destruction of the 
Ammunition Company Office and records in April 1969.  Although 
it's not clear as to whether any STR's have been destroyed and 
his STR's appear to be complete as they include records that are 
dated prior to April 1969, the Veteran's contentions of having 
additional treatment for urethritis have been considered by the 
Board as well as by the VA examiners and will be discussed in 
further detail below.  Despite multiple treatments for urethritis 
in the service, on May 1970 separation examination, his G-U 
system was reported as normal and was negative for any prostate 
related problems.  

Post service, the first relevant medical record that documented 
any type of prostate problem was dated in July 1984 from Dr. T. 
R. H.  The record included a diagnosis of prostatitis.  The 
Veteran was seen for complaints of urgency, frequency, and 
dripping.  He reported that he had an episode in service and 
again several years ago.  January 1985 correspondence from Dr. J. 
J. W. also noted that the Veteran was seen for symptoms that 
included urgency and frequency.  It was noted that the Veteran 
admitted to having a previous episode in the service and an 
episode several years prior to service, in which he had been 
successfully treated with antibiotics.  Subsequent treatment 
records from Drs. T. R. H. and J. J. W. showed a recurrence of 
prostatitis.  A July 1994 record also included a diagnosis of 
chronic prostatitis that was longstanding, but unremarkable.  

An August 1984 treatment record from Dr. D. R. L. reported a 
history of prostatitis that was under control.  Subsequent 
treatment records from Dr. D. R. L. and Gresham Internal Medicine 
Clinic continued to note a history of prostatitis.  A September 
1999 record noted a past medical history of possible prostatitis 
in 1970 and treatment for prostatitis in or about 1989.  It was 
also noted that the Veteran was treated for prostatitis in 1993 
with multiple stones.  An October 1998 record showed that he had 
intermittent episodes of prostatitis.  The Veteran reported that 
the episodes dated back to when he was 19 years old and in the 
service.  In May 2004, he was diagnosed with benign prostatic 
hypertrophy (BPH).  In August 2005, he was again assessed with 
prostatitis.  

An August 2004 VA examination included a past medical history of 
BPH that was diagnosed in 1969.  The diagnoses were BPH and 
recurrent prostatitis, managed.  	

Treatment records from Portland VA Medical Center (VAMC) included 
a September 2004 record that noted a past medical history of BPH 
and prostatitis.  

At his May 2008 Travel Board hearing, the Veteran reported that 
he was treated three to four times during service for a urinary 
problem.  He indicated that he was diagnosed with a urinary tract 
infection at the time.  He indicated that he was given 7-10 days 
worth of antibiotics and it would go away 5-6 weeks later.  He 
indicated that he was never given a digital rectal examination in 
the military.  After service, he first sought treatment in the 
1980's.  

On April 2009 VA examination, it was noted that the claims file 
was reviewed.  The examiner summarized the Veteran's in-service 
and post service treatment records.  The examiner also noted the 
Veteran's reports of being treated for urethritis in early 1968 
and twice in Vietnam.  The Veteran indicated that he had 
recurrent symptoms such as urethral discharge and pain that he 
believed were related to his symptoms in military service.  In 
the past year, the symptoms occurred on average twice a year.  At 
the time of examination, he reported that he had hesitancy on a 
daily basis and occasionally had decreased stream and dysuria.  
He denied having daily urgency.  He denied any specific stress or 
urinary incontinence.  He indicated that in the last 10 years or 
so, he was given antibiotics to keep at home.  Once or twice a 
year, he treated himself with the antibiotics when he had 
recurrent symptoms.  A digital rectal examination revealed an 
enlarged prostate.  The diagnoses were:  recurrent history 
consistent with chronic prostatitis by the Veteran's report, 
urethritis documented in the military, and BPH.  The examiner 
indicated that she could not provide an opinion without resorting 
to mere speculation as to whether the Veteran's urologic problems 
today were related to military service.  She deferred her opinion 
and sought a consult with a urologist.  

In a June 2009 urology consult, a VA staff physician in urology 
summarized the Veteran's past medical history.  The impression 
included longstanding "prostate problems", that were ill-
defined.  The differential included chronic bacterial 
prostatitis, chronic nonbacterial prostatitis, and chronic 
prostatitis/chronic pelvic pain syndrome.  There was questionable 
subtle pelvic floor dysfunction.  In the plan, the physician 
indicated that "it would be most beneficial to see the patient 
during a symptom flare to better [sort] out what is going on."  
In a subsequent June 2009 addendum, the staff physician in 
urology found that the VB3 urine and C&S were completely 
negative.  Therefore, a bacterial source for the Veteran's 
recurrent symptoms could not be proven.  After thorough 
examinations and clinical and laboratory testing, the final 
diagnosis was BPH with lower urinary tract symptoms, recurrent 
prostatitis by history (no evidence at present), and organic 
erectile dysfunction likely related to diabetes mellitus.  
Because the June 2009 report and addendum did not contain the 
requested medical opinion concerning whether any disorder of the 
genitourinary system was the result of disease or injury in 
service, the case was returned to the staff physician in urology.  
In a subsequent September 2009 addendum, that physician reviewed 
the claims file and noted that for clarification BPH is endemic 
in men the Veteran's age and is never related to occupational 
conditions or toxic exposures.  It could only be prevented by 
castration before pubertal development is completed.  All men 
develop some degree of BPH in their lifetime, and one out of 
every 5 American men will require treatment for BPH.  Therefore, 
since BPH is an inherent condition of the male gender, BPH cannot 
ever be considered a service-connected condition.  In a further 
March 2010 addendum, she noted that all available records were 
reviewed.  

In reviewing the above evidence, the Veteran has not submitted 
any additional medical documents that would corroborate his 
assertions.  The appellant's relevant medical treatment records 
have been obtained and included in the claims folder.  These 
records do not contain an assessment that is contrary to the one 
given by the VA physician in September 2009.  

Having carefully considered the evidence pertaining to the 
Veteran's claim, the Board concludes that the legal requirements 
are not met for entitlement to service connection for a prostate 
disorder.  Simply put, the greater weight of probative evidence 
is against finding that he currently has a prostate disorder that 
is related to service or any treatment therein.  Although the 
Board does not dispute the Veteran's contentions that he was 
treated for multiple episodes of urethritis in the military, 
there is still not enough evidence to show that the multiple 
treatments in service are related to a current disability.  

The Board considered all lay statements from the Veteran.  
Certainly, he is competent to report the onset of symptoms such 
as urgency, frequency, and dripping in service and, to this 
extent, his assertion is entitled to probative weight.  However, 
the matter at hand involves complex medical assessments that 
require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).  The appellant is not competent to 
provide more than simple medical observations.  He is not 
competent to provide complex medical opinions regarding the 
nature of the appellant's purported prostate disability.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the lay 
assertions are not competent or sufficient.  Regarding the 
underlying etiology of his complaints, the Board places far more 
probative weight on the findings and conclusions of the competent 
VA health care specialist that examined the Veteran in April 2009 
and the VA urologist that examined the Veteran in June 2009 who 
also provided addendums reports for further clarification.  
Although the urologist initially indicated that it would be 
beneficial to see the Veteran during a time of flare-up, it 
appears that the Veteran was in fact seen during a time of flare-
up at least in April 2009 when he reported that he had hesitancy 
on a daily basis and occasionally had decreased stream and 
dysuria.  Also a digital rectal examination at the time revealed 
that he had an enlarged prostate and was diagnosed with BPH.  
Furthermore, after the Veteran was thoroughly examined and 
appropriate clinical and laboratory tests results came back in, 
the VA urologist determined that a bacterial source for the 
Veteran's recurrent symptoms could not be proven.  The urologist 
found that the Veteran had a current diagnosis of benign 
prostatic hypertrophy with lower urinary tract symptoms.  There 
was no indication that the Veteran currently had prostatitis and 
like many prior physicians, the VA urologist also found 
prostatitis by history only.  In a September 2009 addendum, the 
VA urologist provided a rationale for her opinion and noted that 
she reviewed the claims file as well as the thorough April 2009 
VA examination report.  The VA urologist essentially opined that 
the Veteran's current disability, benign prostatic hypertrophy, 
was an inherent condition of the male gender and could not be 
considered related to service.  There was no competent medical 
evidence to the contrary.  

The Board has also considered the July 2010 Informal Hearing 
Presentation, in which the Veteran's representative indicated 
that the Veteran should be examined again when he is having 
symptoms.  As indicated above, the Veteran was having symptoms, 
in part, as he described that he had had hesitancy on a daily 
basis and occasionally had decreased stream and dysuria.  
Likewise, a digital rectal examination revealed that he had an 
enlarged prostate.  It was clear that he had a current prostate 
disorder defined as BPH with lower urinary tract symptoms.  Also, 
the Board notes that the Veteran's representative referred to the 
case of Ardison v. Brown, 2 Vet. App. 405 (1994), in which the 
United States Court of Appeals for Veterans Claims essentially 
held that whenever possible examinations of skin condition should 
be made when most disabling (e.g. during flare-ups).  However, 
the Ardison case is not applicable here, as the case currently 
before the Board is not one of an increased rating in which the 
severity of the condition needs to be assessed to assign an 
appropriate disability evaluation, rather this case is that of 
service-connection and the severity of the condition would not 
change whether or not the underlying condition was related to 
service.  The VA urologist determined that the Veteran's BPH was 
not related to service.  

The Board has considered treatment records beginning in September 
1999 from Dr. D. R. L. and the Gresham Internal Medicine Clinic 
that noted a past medical history of possible prostatitis in 1970 
and an August 2004 VA examination report that included a past 
medical history of BPH diagnosed in 1969.  However, the Board 
notes that the mere transcription of medical history does not 
transform the information into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  It is clear that the 
physicians were documenting a past medical history as reported by 
the Veteran.  STR's showed that the Veteran was treated for non-
specific urethritis.  There is no documentation at the time of 
service of prostatitis or BPH.  

The mere fact that the Veteran was treated for non-specific 
urethritis during service is not enough to show a relation to his 
current prostate disorder.  There is no post service 
documentation of any prostate problems until 1984, at which time 
the Veteran was diagnosed with prostatitis, approximately 14 
years post service.  Likewise, there is no documentation of a 
diagnosis of BPH until May 2004, approximately 34 years post 
service.  As noted above, the May 1970 examination for separation 
does not document any complaints of a prostate problem and his G-
U system was normal upon physical examination.  The absence of 
any clinical evidence both at separation from service and for 
many years after service is evidence against a finding of 
continuity of symptomatology or that a chronic prostate disorder 
was incurred as a result of the Veteran's active military 
service, and it weighs heavily against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The credibility of the Veteran's reports of a continuity of 
symptoms is reduced by his own reported history as documented in 
the first relevant treatment record post service, in which he 
indicated that he had complaints of urgency, frequency, and 
dripping in service and again a couple of years ago.  Given that 
the Veteran indicated that he only one episode of urgency, 
frequency, and/or dripping since service and when he first sought 
treatment approximately fourteen years later in July 1984, hardly 
suggests a continuity of symptoms.  Furthermore, the Board notes 
that Veteran's credibility regarding when his symptoms began is 
also reduced.  Although he has indicated that his symptoms began 
in service, in January 1985 correspondence from Dr. J. J. W., it 
was noted that the Veteran reported that he had an episode 
several years prior to service.  

Therefore, based upon a thorough review of the claims file as 
well as the opinion provided by the September 2009 VA examiner, 
the Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran has a current prostate 
disorder, diagnosed as BPH, that is related to service.

Accordingly, the claim is denied.

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide. 38 C.F.R. § 3.159(b) (2009).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  Furthermore, the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all elements of a claim for service connection, so that 
VA must specifically provide notice that a disability rating and 
an effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

VA complied with notification responsibilities in regards to the 
Veteran's claim for service connection in correspondence sent to 
the Veteran in February 2005.  This letter notified the Veteran 
of VA's responsibilities in obtaining information to assist the 
Veteran in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claim.  Notice pursuant to the Dingess decision was sent in March 
2006.  The claim was subsequently readjudicated in a May 2010 
supplemental statement of the case.

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records, post- service 
VA and private medical records, a report of VA examination, and 
the transcript from May 2008 Board hearing.  As previously 
mentioned, the Veteran has indicated that there are STR's missing 
from the record.  To support his contentions, he has submitted 
correspondence dated in June 1969 that shows that there was a 
delay in recommending him for an award due to the destruction of 
the Ammunition Company Office and records in April 1969.  The 
Board notes that the record is not exactly clear as to what 
records would have been destroyed in April 1969.  The record 
shows that the Veteran's STR's have been requested and in April 
2005, the National Personnel Records Center (NRPC) indicated that 
complete records were mailed.  Likewise, in January 2005, NPRC 
mailed copies of service records to the Veteran with no 
indication that any STR's had been destroyed.  Regardless, the 
Board has considered the possibility that some of the Veteran's 
STR's may be missing.  The Board finds that an attempt to obtain 
any records destroyed in April 1969 would be futile.  

In cases where the Veteran's service treatment records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the development 
of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
Board notes that the February 2005 notice letter advised the 
Veteran to submit alternative evidence such as lay testimony, 
records and statements form service medical personnel, employment 
physical examinations, medical evidence of treatment since 
military service, pharmacy records, and/or insurance examination 
reports in support of his claim.  The Board has weighed the 
Veteran's lay testimony regarding his treatment in service, 
likewise, the VA examiners also acknowledged the Veteran's 
reports of treatment in service when formulating their opinions.  

During his May 2008 Travel Board hearing, the Veteran indicated 
that Dr. J. J. W. died and that his treatment records were 
unavailable.  In light of this, the Board also finds that any 
attempts to obtain any outstanding records from Dr. J. J. W would 
also be futile 

Here, the RO has either obtained, or made sufficient efforts to 
obtain, records corresponding to all treatment for the claimed 
disorder described by the Veteran.  Additionally, the RO provided 
a VA examination in compliance with the Board's December 2008 
remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The April 2009 VA examination report combined with the 
September 2009 addendum are fully adequate for the purposes of 
adjudication.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
The VA reports were authored by VA physicians.  The reports 
together reflected a review of the claims file, physical 
examination, and medical opinion accompanied by a supporting 
rationale.  The reports also considered the Veteran's alleged 
treatment for urethritis in service, in addition to what was 
already documented in service.  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for a prostate disorder is denied. 



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


